Title: 5th.
From: Adams, John Quincy
To: 


       At eleven this forenoon, Mr. Williams gave us, the second, philosophical lecture: it was upon the incidental properties of matter, and excepting very few deviations, was expressed in the same terms with that we had last year upon the same subject: indeed, whether the professor’s time is taken up by other studies, or whether he is too indolent to make any improvements in his lectures, it is said he gives every year the same course, without adding or erasing a line.
       However interesting the subject may be, there are many students who find no entertainment in the repetition of what they have already heard and frequently read; and I must myself confess that these lectures which were highly entertaining last year, afford me little amusement or instruction at present: if the experiments and the observations upon them were somewhat varied, I should now attend the lectures with as much satisfaction as I received from them last year.
       Drank tea at Foster’s chamber. Mr. Bissi was there. In the evening I went with Cranch, and Mead to Mr. Pearson’s; I invited the ladies to my chamber exhibition day: the professor himself was not at home. We also went and passed about an hour at Mr. Hilliard’s.
      